      Case 1:10-cv-06950-AT-RWL Document 1124 Filed 11/25/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

 ------------------------------------------------------ x
 H. CRISTINA CHEN-OSTER, SHANNA                         :
 ORLICH, ALLISON GAMBA and MARY                         :
 DE LUIS,                                               :
                                                        :
                                 Plaintiffs,            :
                        v.                              :        10 Civ. 6950 (AT) (RWL)
                                                        :
 GOLDMAN, SACHS & CO. and THE                           :
 GOLDMAN SACHS GROUP, INC.,                             :
                                                        :
                                 Defendants.            :
 ------------------------------------------------------ x


                         MEMORANDUM OF LAW IN OPPOSITION TO
                            PLAINTIFFS’ MOTION TO STRIKE

 Barbara B. Brown (admitted pro hac vice)                   Robert J. Giuffra, Jr.
 Carson H. Sullivan (admitted pro hac vice)                 Sharon L. Nelles
 PAUL HASTINGS LLP                                          Ann-Elizabeth Ostrager
 875 15th Street, N.W.                                      Hilary M. Williams
 Washington, D.C. 20005                                     Joshua S. Levy
                                                            SULLIVAN & CROMWELL LLP
                                                            125 Broad Street
 Patrick W. Shea                                            New York, New York 10004
 PAUL HASTINGS LLP
 200 Park Avenue                                            Amanda Flug Davidoff
 New York, New York 10166                                   Elizabeth A. Cassady
                                                            SULLIVAN & CROMWELL LLP
                                                            1700 New York Avenue, N.W., Suite 700
                                                            Washington, D.C. 20006

                                         Attorneys for Defendants
                                        Goldman, Sachs & Co. and
                                      The Goldman Sachs Group, Inc.

November 25, 2020
      Case 1:10-cv-06950-AT-RWL Document 1124 Filed 11/25/20 Page 2 of 3




                Defendants write to oppose Plaintiffs’ motion to strike (ECF No. 1120) their sur-

reply in opposition to Plaintiffs’ motion for reconsideration of this Court’s November 5, 2020

Order (ECF No. 1117).

                Plaintiffs’ motion for reconsideration seeks additional document discovery from

Lloyd Blankfein and two other “apex” Goldman Sachs executives. Plaintiffs chose to file their

opening brief ten days early, before Mr. Blankfein’s deposition, with Defendants’ opposition due

the very day of that deposition. As a result, Plaintiffs’ motion did not mention Mr. Blankfein’s

testimony at all (ECF No. 1104), and Defendants merely pointed out in a footnote that the

deposition elicited no support for Plaintiffs’ theory that the former CEO had responsibility for

approving, revising or implementing the three challenged processes (ECF No. 1110 at 5 n.2).

                On reply, Plaintiffs addressed Mr. Blankfein’s deposition for the first time with four

pages of argument regarding his testimony. (ECF No. 1113 at 5–8.) Because Defendants had no

prior opportunity to address these new points, they submitted a brief responsive sur-reply—the

precise circumstances where courts in this Circuit routinely accept sur-reply briefing. See, e.g.,

Ferrie v. DirecTV, LLC, 2016 WL 183474, at *1 n.1 (D. Conn. Jan. 12, 2016) (considering portions

of sur-reply addressing “new evidence” submitted with reply brief); MMC ppa v. Bridgeport

Hosp., 2015 WL 4656497, at *2 (D. Conn. Aug. 5, 2015) (allowing sur-reply where reply included

material to which party “should be provided an opportunity to respond”); Barbour v. Colvin, 993

F. Supp. 2d 284, 287–88 (E.D.N.Y. 2014) (Spatt, J.) (granting leave to file a sur-reply to address

“Plaintiff’s newly-made request . . . in its reply brief”).

                Defendants also followed proper procedure by requesting leave to file the sur-reply

in the first paragraph of their brief, rather than in a separate filing. Indiv. Prac. R. III.E. As the

Court knows, it is standard practice in this Circuit to request leave to file a sur-reply and submit
      Case 1:10-cv-06950-AT-RWL Document 1124 Filed 11/25/20 Page 3 of 3




the proposed sur-reply in a single filing. See, e.g., Anghel v. N.Y. State Dep’t of Health, 947 F.

Supp. 2d 284, 293 (E.D.N.Y. 2013) (Spatt, J.) (granting leave to file a sur-reply accompanied by

“proposed sur-reply memoranda” that “provide[d] relevant information”); Navarrete De Pedrero

v. Schweizer Aircraft Corp., 635 F. Supp. 2d 251, 258–59 (W.D.N.Y. 2009) (granting “leave to

file a sur-reply” accompanied by “proposed sur-reply memorandum”).

               Accordingly, this Court should deny Plaintiffs’ motion to strike.

                                                     Respectfully,

                                                     /s/ Robert J. Giuffra, Jr.
 Barbara B. Brown (admitted pro hac vice)            Robert J. Giuffra, Jr.
 Carson H. Sullivan (admitted pro hac vice)          Sharon L. Nelles
 PAUL HASTINGS LLP                                   Ann-Elizabeth Ostrager
 875 15th Street, N.W.                               Hilary M. Williams
 Washington, D.C. 20005                              Joshua S. Levy
                                                     SULLIVAN & CROMWELL LLP
                                                     125 Broad Street
 Patrick W. Shea                                     New York, New York 10004
 PAUL HASTINGS LLP                                   (212) 558-4000
 200 Park Avenue
 New York, New York 10166                            Amanda Flug Davidoff
                                                     Elizabeth A. Cassady
                                                     SULLIVAN & CROMWELL LLP
                                                     1700 New York Avenue, N.W., Suite 700
                                                     Washington, D.C. 20006

                                   Attorneys for Defendants
                                  Goldman, Sachs & Co. and
                                The Goldman Sachs Group, Inc.

November 25, 2020




                                               -2-
